Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161661                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  COMERICA, INC.,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                 SC: 161661
                                                                    COA: 344754
                                                                    Tax Tribunal: 17-000150-TT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 16, 2020
  judgment of the Court of Appeals is considered, and it is GRANTED. The appellant’s
  brief and appendix shall be filed by August 30, 2021, with no extensions except upon a
  showing of good cause. The time for filing the remaining briefs shall be as set forth in
  MCR 7.312(E). The parties shall include among the issues to be briefed whether, under
  the now-repealed Single Business Tax Act, MCL 208.1 et seq., the appellee is entitled to
  the transfer of single business tax credits, by virtue of the merger of two of its
  subsidiaries, under the theory that the tax credits are either vested property rights or
  privileges that automatically transferred by operation of law during the merger. The time
  allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

          The Taxation Section of the State Bar of Michigan is invited to file a brief amicus
  curiae. Other persons or groups interested in the determination of the issue presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 17, 2021
           s0310
                                                                               Clerk